DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/09/2022.
Currently claims 1-25 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 1(a), claims 1-25, in the reply filed on 05/09/2022 is acknowledged.  
Drawing Objections
Drawing is objected to because of the following informalities:  
Embodiment of Fig. 1 requires a comprehensive cross-sectional view of the semiconductor device showing relative positions of all the components claimed in claim 1.
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, in the limitation of the claim, “The semiconductor device of claim 12, wherein the programming voltage pulse has a voltage value about 4 voltage, 6 voltage, or 8 voltage”, the underlined words “voltage” should be replaced by “volts”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0057971 A1 (Tsukamoto) and further in view of US 2020/0066755 A1 (Han) and US 2004/0089854 A1 (Chen).
Regarding claim 1, Tsukamoto discloses, a semiconductor device, comprising: a channel layer (42; first semiconductor layer; Fig. 2; [0062]) above a bottom electrode (41; second semiconductor layer; Fig. 2; [0062]; Note: The applicant also uses semiconductor layer as bottom electrode in some embodiments, see Specification para. [00046]), 

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

a gate stack (as annotated on Fig. 2; [0062]) above the channel layer (42), wherein the gate stack includes: 
a ferroelectric-oxide layer (22; gate insulator film; Fig. 2; [0070] - [0071]) above the channel layer (42) and in contact with the channel layer (42), and 
a top electrode (21; gate electrode; Fig. 2; [0072]) above the ferroelectric-oxide layer (22), 
wherein the top electrode (21) includes a nucleation point (as annotated on Fig. 2), 
Note: The applicant did not elaborate on the nucleation point of top electrode besides being a connection point of top electrode and gate contact through a via. Thus, the examiner annotated ‘nucleation point’ as a contact point as shown on Fig. 2.
But Tsukamoto fails to teach explicitly, the channel layer including a first portion and a second portion of the channel layer, wherein the first portion is in an ON state, the second portion is in an OFF state, the first portion is separated from the second portion by a separation line in a horizontal direction from a source electrode of a ferroelectric transistor to a drain electrode of the ferroelectric transistor; 
the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and 
over the first portion of the channel layer; and 
wherein a resistance between the source electrode and the drain electrode of the ferroelectric transistor is modulated in a range between a first resistance value and a second resistance value, 
dependent on a position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, a position of the first portion of the channel layer, and a position of the second portion of the channel layer.  
However, in analogous art, Han discloses, the channel layer (40; ferroelectric layer; Fig. 2; [0035]) including a first portion (40b; second region) and a second portion (40a; first region) of the channel layer (40), 
wherein the first portion (40b) is in an ON state, the second portion (40a) is in an OFF state, 
the first portion (40b) is separated from the second portion (40a) by a separation line (40c; domain wall) in a horizontal direction (from left to right in Fig. 3) from a source electrode (34) of a ferroelectric transistor (30; metal-ferroelectric-metal (MFM) structure; Figs 2-3; [0035]) to a drain electrode (38) of the ferroelectric transistor (30); 

    PNG
    media_image2.png
    459
    509
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    495
    519
    media_image3.png
    Greyscale

Note: While Han did not teach explicitly that the separation line 40c extends in a horizontal direction from a source electrode to a drain electrode of the ferroelectric transistor 30, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00013] – [00014] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto and Han before him/her, to modify the teachings of a semiconductor device with a channel layer as taught by Tsukamoto and to include the teachings of a ferroelectric channel layer having two regions separated by a domain wall as taught by Han since the magnetic domain wall movement allows the magnetic domains to pass by a read/write head, and as a result, read/write operations are possible without rotation or any physical movement of a recording medium ([0027]). Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Han while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Tsukamoto and Han fails to teach explicitly, the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer; and
	However, in analogous art, Chen discloses, the ferroelectric-oxide layer includes a domain wall ([0018]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto, Han and Chen before him/her, to modify the teachings of a semiconductor device with a ferroelectric-oxide layer as taught by Tsukamoto and to include the teachings of a ferroelectric-oxide layer including a domain wall as taught by Chen since in order to find a quaternary metallic oxide with improved ferroelectric properties, a domain wall can be used and adjusted through the variation of structure and coordination number, and the resulting crystal defect and oxygen vacancy. This in turn effects the ferroelectric hysteresis loop and the loss, obtaining a dielectric material with desired properties ([0018]). Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Chen while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Chen regarding the ferroelectric-oxide layer including a domain wall and MPEP 2144.04 (VI) (C), the combination of Tsukamoto, Han and Chen teaches, the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer;
Note: MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, although the combination of Tsukamoto, Han and Chen fails to teach explicitly, “the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer”, having the domain wall in the ferroelectric-oxide layer accordingly, is held to be an obvious matter of design choice. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00050] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
With the teaching of Han and Chen, the combination of Tsukamoto, Han and Chen teaches, wherein a resistance between the source electrode (34) and the drain electrode (38) of the ferroelectric transistor (30) is modulated in a range between a first resistance value and a second resistance value (Fig. 2; [0035]; Han Reference), dependent on a position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, a position of the first portion of the channel layer, and a position of the second portion of the channel layer (Fig. 2; [0035]; Han Reference).
Note: The resistance of channel region between source and drain would depend on the position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, on the position of the first portion of the channel layer, and on the position of the second portion of the channel layer. All the above three elements change the shape of the effective channel region and the resistance depends on the shape of the effective channel region. This is well within the purview of a person with ordinary skill in the art to mathematically compute the resistance from the basic resistance equation when the resistivity, shape and thickness of the channel region are known. 

Regarding claim 5, Tsukamoto discloses, the semiconductor device of claim 1, wherein the ferroelectric-oxide layer (22) includes Pb, Zr, Ti, Ba, Sr, or Hf (Fig. 2; [0070]).  

Regarding claim 6, Tsukamoto discloses, the semiconductor device of claim 1, wherein the gate stack (as annotated on Fig. 2) further includes a dielectric oxide layer (silicon oxide) below the top electrode (21) (Fig. 2; [0070] – [0071]). 
But Tsukamoto fails to teach explicitly that the dielectric oxide layer (silicon oxide) is placed above the ferroelectric-oxide layer (ferroelectric oxide, i.e., lead zirconium titanate (Pb (Zr, Ti) O.sub.3: PZT), or strontium bismuth tantalite (SrBi.sub.2Ta.sub.2O.sub.9: SBT) but teaches that the gate insulator film (22) may be formed by plurality of layers ([0071]). 
However, one layer would be above the other. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore, placing the dielectric oxide layer above the ferroelectric-oxide layer in the gate stack would be prima facie obvious.

Regarding claim 7, Tsukamoto discloses, the semiconductor device of claim 6, wherein the dielectric oxide layer includes SiO2, A12O3, or HfO2 ([0071]).  

Regarding claim 8, Tsukamoto discloses, the semiconductor device of claim 1, wherein the bottom electrode or the top electrode (21) includes SrRuO3, Pt, W, Ru, Co, TiN ,Ta, TaN, Cu, Cr, Mo, Pd (TiN or TaN; [0072]).  

Regarding claim 15, Tsukamoto discloses, the semiconductor device of claim 1, wherein the source electrode (52; Fig. 2; [0057]) or the drain electrode (51; Fig. 2; [0056]) includes Ti, W, molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO ([0084], [0087]).  

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale


Regarding claim 16, Tsukamoto discloses, the semiconductor device of claim 1, wherein the bottom electrode (41) is a substrate, and the substrate includes a silicon substrate, a glass substrate, a metal substrate, a substrate including and SiO2, or a plastic substrate ([0065], [0068]).  

Regarding claim 17, Tsukamoto discloses, the semiconductor device of claim 1, wherein the source electrode (52), the drain electrode (51), and the gate stack (as annotated on Fig. 2) are within an interconnect structure (connecting source, drain and gate to external circuits) above a substrate (40) (Fig. 2; [0056] – [0057], [0065]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto, Han and Chen as applied to claim 1, and further in view of US 2010/0244113 A1 (Rieh).
Regarding claim 10, Tsukamoto discloses, the semiconductor device of claim 1, further comprising: the bottom electrode (41) below the channel layer (42) (Fig. 2; [0062]); 

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

But the combination of Tsukamoto, Han and Chen fails to teach explicitly, a via above and in contact with the top electrode at a nucleation point of the top electrode, and a gate contact above and in contact with the via;
However, in analogous art, Rieh discloses, a via (22; contact holes; Fig. 2; [0048]) above and in contact with the top electrode (14; gate electrode; Fig. 2; [0048]) at a nucleation point (as annotated on Fig. 2) of the top electrode (14), and a gate contact (40; first metal wire; Fig. 2; [0048]) above and in contact with the via (22);

    PNG
    media_image4.png
    421
    631
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto, Han, Chen and Rieh before him/her, to modify the teachings of a semiconductor device with a gate electrode and a gate contact as taught by Tsukamoto and to include the teachings of a via connecting the gate contact and the gate electrode as taught by Rieh since in the event there is a thicker dielectric layer between the gate electrode and the gate contact, a via facilitates the connection between them and reduce the overall gate contact resistance. Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Rieh while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0057971 A1 (Tsukamoto) and further in view of US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh).
Regarding claim 23, Tsukamoto discloses, a computing device (100; semiconductor device; Fig. 14; [0187]), comprising: a circuit board (200; logic circuit; Fig. 14; [0147]); and 
a memory device (10; storage device; Fig. 14; [0147]) coupled to the circuit board (200) and including a memory array (array of storage element 1 of Fig. 1; [0148]), 

    PNG
    media_image5.png
    555
    459
    media_image5.png
    Greyscale

wherein the memory array includes a plurality of memory cells (1; semiconductor storage element; Fig. 1; [0054]), 
a memory cell (1) of the plurality of memory cells includes a ferroelectric transistor (of Fig. 2), and 
the ferroelectric transistor includes: a bottom electrode (41; second semiconductor layer; Fig. 2; [0062]; Note: The applicant also uses semiconductor layer as bottom electrode in some embodiments, see Specification para. [00046]):
a channel layer (42; first semiconductor layer; Fig. 2; [0062]) above the bottom electrode (41);

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

a gate stack (as annotated on Fig. 2; [0062]) above the channel layer (42), wherein the gate stack includes: 
a ferroelectric-oxide layer (22; gate insulator film; Fig. 2; [0070] - [0071]) above the channel layer (42) and in contact with the channel layer (42), and 
a top electrode (21; gate electrode; Fig. 2; [0072]) above the ferroelectric-oxide layer (22), 
wherein the top electrode (21) includes a nucleation point (as annotated on Fig. 2), 
Note: The applicant did not elaborate on the nucleation point of top electrode besides being a connection point of top electrode and gate contact through a via. Thus, the examiner annotated ‘nucleation point’ as a contact point as shown on Fig. 2.
But Tsukamoto fails to teach explicitly, the channel layer including a first portion and a second portion of the channel layer, wherein the first portion is in an ON state, the second portion is in an OFF state, the first portion is separated from the second portion by a separation line in a horizontal direction from a source electrode to a drain electrode; 
a via above and in contact with the top electrode at a nucleation point of the top electrode, and a gate contact above and in contact with the via;
the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and 
over the first portion of the channel layer; and 
wherein a resistance between the source electrode and the drain electrode of the ferroelectric transistor is modulated in a range between a first resistance value and a second resistance value, 
dependent on a position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, a position of the first portion of the channel layer, and a position of the second portion of the channel layer.  
However, in analogous art, Han discloses, the channel layer (40; ferroelectric layer; Fig. 2; [0035]) including a first portion (40b; second region) and a second portion (40a; first region) of the channel layer (40), 
wherein the first portion (40b) is in an ON state, the second portion (40a) is in an OFF state, 
the first portion (40b) is separated from the second portion (40a) by a separation line (40c; domain wall) in a horizontal direction (from left to right in Fig. 3) from a source electrode (34) of a ferroelectric transistor (30; metal-ferroelectric-metal (MFM) structure; Figs 2-3; [0035) to a drain electrode (38) of the ferroelectric transistor (30); 

    PNG
    media_image2.png
    459
    509
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    495
    519
    media_image3.png
    Greyscale

Note: While Han did not teach explicitly that the separation line 40c extends in a horizontal direction from a source electrode to a drain electrode of the ferroelectric transistor 30, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00013] – [00014] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto and Han before him/her, to modify the teachings of a semiconductor device with a channel layer as taught by Tsukamoto and to include the teachings of a ferroelectric channel layer having two regions separated by a domain wall as taught by Han since the magnetic domain wall movement allows the magnetic domains to pass by a read/write head, and as a result, read/write operations are possible without rotation or any physical movement of a recording medium ([0027]). Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Han while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Tsukamoto and Han fails to teach explicitly, the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer; and
	However, in analogous art, Chen discloses, the ferroelectric-oxide layer includes a domain wall ([0018]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto, Han and Chen before him/her, to modify the teachings of a semiconductor device with a ferroelectric-oxide layer as taught by Tsukamoto and to include the teachings of a ferroelectric-oxide layer including a domain wall as taught by Chen since in order to find a quaternary metallic oxide with improved ferroelectric properties, a domain wall can be used and adjusted through the variation of structure and coordination number, and the resulting crystal defect and oxygen vacancy. This in turn effects the ferroelectric hysteresis loop and the loss, obtaining a dielectric material with desired properties ([0018]). Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Chen while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Chen regarding the ferroelectric-oxide layer including a domain wall and MPEP 2144.04 (VI) (C), the combination of Tsukamoto, Han and Chen teaches, the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer;
Note: MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, although the combination of Tsukamoto, Han and Chen fails to teach explicitly, “the ferroelectric-oxide layer includes a domain wall between an area under the nucleation point of the top electrode and above the separation line of the channel layer, and over the first portion of the channel layer”, having the domain wall in the ferroelectric-oxide layer accordingly, is held to be an obvious matter of design choice. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00050] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
With the teaching of Han and Chen, the combination of Tsukamoto, Han and Chen teaches, wherein a resistance between the source electrode (34) and the drain electrode (38) of the ferroelectric transistor (30) is modulated in a range between a first resistance value and a second resistance value (Fig. 2; [0035]; Han Reference), dependent on a position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, a position of the first portion of the channel layer, and a position of the second portion of the channel layer (Fig. 2; [0035]; Han Reference).
Note: The resistance of channel region between source and drain would depend on the position of the domain wall within the ferroelectric-oxide layer-2- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812of the gate stack, on the position of the first portion of the channel layer, and on the position of the second portion of the channel layer. All the above three elements change the shape of the effective channel region and the resistance depends on the shape of the effective channel region. This is well within the purview of a person with ordinary skill in the art to mathematically compute the resistance from the basic resistance equation when the resistivity, shape and thickness of the channel region are known. 
But the combination of Tsukamoto, Han and Chen fails to teach explicitly, a via above and in contact with the top electrode at a nucleation point of the top electrode, and a gate contact above and in contact with the via;
However, in analogous art, Rieh discloses, a via (22; contact holes; Fig. 2; [0048]) above and in contact with the top electrode (14; gate electrode; Fig. 2; [0048]) at a nucleation point (as annotated on Fig. 2) of the top electrode (14), and a gate contact (40; first metal wire; Fig. 2; [0048]) above and in contact with the via (22);

    PNG
    media_image4.png
    421
    631
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsukamoto, Han, Chen and Rieh before him/her, to modify the teachings of a semiconductor device with a gate electrode and a gate contact as taught by Tsukamoto and to include the teachings of a via connecting the gate contact and the gate electrode as taught by Rieh since in the event there is a thicker dielectric layer between the gate electrode and the gate contact, a via facilitates the connection between them and reduce the overall gate contact resistance. Absent this important teaching in Tsukamoto, a person with ordinary skill in the art would be motivated to reach out to Rieh while forming a semiconductor memory device of Tsukamoto. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 25, Tsukamoto discloses, the computing device of claim 23, wherein the computing device (100) is a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device ([0188]; Tsukamoto teaches an electronic device, for example, a personal computer, various display devices such as a liquid crystal display device and an organic electroluminescence display device, a mobile phone, a smartphone, a game device, an Internet of Things (IoT) device. Thus, Tsukamoto teaches the limitation).

Allowable Subject Matter
Claims 2-4, 9, 11-14 and 24 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2019/0057971 A1 (Tsukamoto), in combination with US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh), fails to disclose, “the semiconductor device of claim 1, wherein the first resistance value is a resistance value between the source electrode and the drain electrode of the ferroelectric transistor when the channel layer is entirely in the OFF state, the first portion of the channel layer is empty; and the second resistance value is a resistance value between the source electrode and the drain electrode of the ferroelectric transistor when the channel layer is entirely in the ON state, the second portion of the channel layer is empty”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 3-4 are objected to due to their dependence on objected claim 2.
Regarding claim 9, the closest prior art, US 2019/0057971 A1 (Tsukamoto), in combination with US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh), fails to disclose, “the semiconductor device of claim 1, wherein the nucleation point is located at one end of the top electrode of the gate stack, and a distance of the nucleation point to an edge of the top electrode is about less than or equal to 5% of a length of the top electrode”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 11, the closest prior art, US 2019/0057971 A1 (Tsukamoto), in combination with US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh), fails to disclose, “the semiconductor device of claim 10, wherein the via has a tip, and a radius of the tip is in a range of about 100 nm to 1 um”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 12, the closest prior art, US 2019/0057971 A1 (Tsukamoto), in combination with US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh), fails to disclose, “the semiconductor device of claim 10, wherein the domain wall within the ferroelectric-oxide layer is generated by a programming voltage pulse applied to the gate contact-4- Serial No.: 16/232,615Examiner: Imtiaz, S M SohelAttorney Docket No. AB4883-USArt Unit: 2812coupled to the top electrode through the via, while the source electrode, the drain electrode, and the bottom electrode are grounded”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 13-14 are objected to due to their dependence on objected claim 12.
Regarding claim 24, the closest prior art, US 2019/0057971 A1 (Tsukamoto), in combination with US 2020/0066755 A1 (Han), US 2004/0089854 A1 (Chen) and US 2010/0244113 A1 (Rieh), fails to disclose, “the computing device of claim 23, wherein the channel layer includes multiple fins, and the first portion or the second portion of the channel layer includes one or more fins; the ferroelectric-oxide layer includes Pb, Zr, Ti, Ba, Sr, or Hf; the nucleation point is located at one end of the top electrode of the gate stack, and a distance of the nucleation point to an edge of the top electrode is about less than or equal to 5% of a length of the top electrode; and the via has a tip, and a radius of the tip is in a range of about 100 nm to 1 um.  

Claims 18-22 are allowed.
Independent claim 18 is allowable because the closest prior art US Patent Pub # US 20190057971 A1 to Tsukamoto teaches, a method for forming a semiconductor device, the method comprising: 
forming a bottom electrode (41; second semiconductor layer; Fig. 2; [0062]; Note: The applicant also uses semiconductor layer as bottom electrode in some embodiments, see Specification para. [00046]); -5- Serial No.: 16/232,615Examiner: Imtiaz, S M Sohel 
Attorney Docket No. AB4883-USArt Unit: 2812forming a channel layer (42; first semiconductor layer; Fig. 2; [0062]) above the bottom electrode (41); 

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

forming a gate stack (as annotated on Fig. 2; [0062]) above the channel layer (42), 
wherein the gate stack includes a ferroelectric-oxide layer (22; gate insulator film; Fig. 2; [0070] - [0071]) above the channel layer (42) and in contact with the channel layer (42), and 
a top electrode (21; gate electrode; Fig. 2; [0072]) above the ferroelectric-oxide layer (22); 
Furthermore, US Patent Pub # US 2010/0244113 A1 to Rieh teaches, forming a via (22; contact holes; Fig. 2; [0048]) above and in contact with the top electrode (14; gate electrode; Fig. 2; [0048]) at a nucleation point (as annotated on Fig. 2) of the top electrode (14);
	forming a gate contact (40; first metal wire; Fig. 2; [0048]) above and in contact with the via (22);

    PNG
    media_image4.png
    421
    631
    media_image4.png
    Greyscale

With the teaching of Rieh regarding a via above the top electrode, Tsukamoto further teaches, forming a source electrode (32) and a drain electrode (31) in contact with the channel layer (42) (Fig. 2; [0063]); 

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2004/0089854 A1 to Chen teaches, the ferroelectric-oxide layer includes a domain wall ([0018]);
However, neither Tsukamoto nor any cited prior art, appear to explicitly disclose, in context, wherein a domain wall within the ferroelectric-oxide layer is to be generated by a programming voltage pulse applied to the gate contact coupled to the top electrode through the via, while the source electrode, the drain electrode, and the bottom electrode are grounded; the channel layer includes a first portion under the domain wall within the ferroelectric-oxide layer to be in an ON state, and a second portion not overlapped with the domain wall to be in an OFF state, the first portion is separated from the second portion by a separation line in a horizontal direction from the source electrode to the drain electrode.  
Specifically, the aforementioned ‘wherein a domain wall within the ferroelectric-oxide layer is to be generated by a programming voltage pulse applied to the gate contact coupled to the top electrode through the via, while the source electrode, the drain electrode, and the bottom electrode are grounded; the channel layer includes a first portion under the domain wall within the ferroelectric-oxide layer to be in an ON state, and a second portion not overlapped with the domain wall to be in an OFF state, the first portion is separated from the second portion by a separation line in a horizontal direction from the source electrode to the drain electrode,’ is material to the inventive concept of the application at hand to achieve more efficient memory devices to serve many applications including deep-learning, image and video processing or recognition, deep neural network, natural language processing, or neuromorphic applications.
Dependent claims 19-22 depend, directly or indirectly, on allowable independent claim 18. Therefore, claims 19-22 are also allowable.



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0243549 A1 (Jiang) - An integrated circuit for ferroelectric memory is disclosed comprising a ferroelectric memory array having a storage unit array formed on a ferroelectric single-crystal layer, wherein each ferroelectric memory unit in the ferroelectric memory array is at least formed by one storage unit in the storage unit array, or at least formed by one storage unit in the storage unit array and one transistor formed on a silicon substrate of a silicon-based reading and writing circuit that is electrically connected to the storage unit.
2. US 2019/0131458 A1 (Yoo) - A ferroelectric memory device is disclosed including a substrate, a ferroelectric material layer disposed on the substrate, a gate electrode layer disposed on the ferroelectric material layer, and a polarization switching seed layer disposed between the ferroelectric material layer and the gate electrode layer.
3. US 2018/0114560 A1 (Kim) - A nonvolatile memory device is disclosed. The nonvolatile memory device includes a ferroelectric memory element including a field effect transistor having a ferroelectric gate dielectric layer and a drain electrode. The nonvolatile memory device also includes a resistive memory element electrically connected in series to the drain electrode of the field effect transistor. A multilevel signal is stored in the nonvolatile memory device according to a channel resistance of the ferroelectric memory element and a resistance of the resistive memory element.
4. US 2018/0006129 A1 (Xing) – A transistor is disclosed including a semiconductor channel layer, a gate structure, a gate insulation layer, an internal electrode, and a ferroelectric material layer. The gate structure is disposed on the semiconductor channel layer. The gate insulation layer is disposed between the gate structure and the semiconductor channel layer. The internal electrode is disposed between the gate insulation layer and the gate structure. The ferroelectric material layer is disposed between the internal electrode and the gate structure. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/08/2022